Continuation of the Rejection
	This is a continuation document of the rejection in the PTOL-413FA form. This is the same as what was previously sent out, with the exception that the rejection for claim 20 has been updated to reflect how the proposed claim amendments would be rejected should they be entered. 
	The purpose of this document is to provide a clear grounds of rejection under § 101, and § 102/§ 103– for the other rejections, see the PTOL-413FA form.
	In addition, in the conclusion of this document there is a statement of relevance for the pertinent prior art of record, and portions of the BRI are made of record.

To summarize the grounds of rejection in this document: 
Claims 1-20 are rejected under 35 U.S.C. § 101 as reciting an abstract idea without significantly more. 
Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roijmans, “Model-based optimization of drilling fluid density and viscosity”, Master’s Thesis, Technical University of Delft, 2016
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roijmans, “Model-based optimization of drilling fluid density and viscosity”, Master’s Thesis, Technical University of Delft, 2016 in view of Lorentzen et al., “Underbalanced Drilling: Real Time Data Interpretation and Decision Support”, 2001. 

Notice of Pre-AIA  or AIA  Status


Claim Interpretation
	The claims are given their broadest reasonable interpretation in light of the specification. 
	The claims recite, in part, elements of “set-points” and “operational limits” – the specification ¶ 46 recites “The processor 313 may also receive set-points 312 in the form of acceptable ranges for the operational parameters 310 and simulation prediction values.”

	To clarify, see ¶ 35: “In some embodiments, the computing device may have desired ranges for each parameter input as set-points, as illustrated in act 220. The computing device may statistically analyze the simulations in the database to find a simulation that best represents the input data, while providing predicted parameters within the set-point ranges.”

	While limitations are not read in from the specification, the specification does convey clearly that the “set-points” as claimed include the “acceptable ranges” element, and that these two terms may also be reasonably interpreted as interchangeable/the same element (i.e. “desired ranges...as set-points [the set-points are the acceptable ranges]” and “receive set-points....in the form of acceptable ranges” [the set-points are in the form of acceptable ranges] – see the above citations to the specification. For more clarification ¶ 36: “The computing device may find a simulation that best represents the input data while meeting the desired set-point ranges”, ¶ 37: “The geometry and other properties in each location may be accounted for by the computing device when selecting the simulation such that the selected simulation provides parameters within the set-point ranges in each region of interest 124.”

	In addition, the term “operational limitations” is also reasonable interpreted as being part of the “set-points” as viewed in light of ¶ 46 :”For example, the set-points 312 may include operational limits for the operational parameters such as minimum and maximum pressures, minimum and maximum speeds, etc...The set-points may also include desirable ranges for output parameters such as flow velocity, cutting accumulation, etc.”
	To clarify on this – the term “set-point” as described in the specification is a set of ranges/limits, i.e. these include the “acceptable”/”desired” [e.g., nominal] “ranges” and the “operational limitations” [e.g., ranges that are due to operational limitations]. 
	In other words: claim 1 recites: “receive operational data....the operational parameters comprising set-points, acceptable ranges, operational limitations, and measured data” – this limitation is construed to encompass “receive operational data....the operational parameters comprising set-points and measured data, wherein the set-points include acceptable ranges and operational limitations” – the claims are not limited to this interpretation, but they do reasonably encompass this interpretation as read in light of the specification. 

	In addition, claim 5 recites in part: “wherein generating the simplified mathematical fluid flow model comprises generating a one-dimensional mathematical flow model”. The specification ¶ 34 recites, in part: “The one-dimensional model may provide information such etc.” While limitations are not read in from the specification, the claims are interpreted in light of the specification as to what they encompass, i.e. the interpretation is non-limiting, and instead it is merely one reasonable embodiment of the claims as read in light of the specification. And to clarify – the specification and the claims do not clearly recite what the “dimension” is or what the “dimensions” are to make this a 1D model. Limitations are not read in from the specification, and the specification provides no clear limiting interpretation outside of merely providing a non-exhaustive list of what this 1D model outputs as “information” – and clearly, as claimed and described in the specification, there is more than one input parameter, and as disclosed more than one output information. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of both a mathematical concept and a mental process without significantly more. 
Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mental process without significantly more. 
The claims are non-parallel, as such the claims shall be treated on their own merits below. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
	Claim 10 is directed towards the statutory category of a process.
Claim 16 is directed towards the statutory category of an article of manufacture. 

Step 2, Claims 1-9
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of both a mathematical concept and a mental process. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
analyze the operational parameters via one or more of the plurality of mathematical simulations, the plurality of mathematical simulations being determined from a set of generic operating parameters before the operational data... is received, and each mathematical simulation being determined at least in part by a unique parameter relative to other mathematical simulations in the plurality of mathematical simulations;
...

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
analyze the operational parameters via one or more of the plurality of mathematical simulations, the plurality of mathematical simulations being determined from a set of generic operating parameters before the operational data... is received, and each mathematical simulation being determined at least in part by a unique parameter relative to other mathematical simulations in the plurality of mathematical simulations;
	identify one or more mathematical simulations from the plurality of mathematical simulations that most closely match the measured data and meet the set- points, the acceptable ranges, and the operational limitations;
	and generate a simplified mathematical fluid flow model utilizing information from the one or more mathematical simulations and the operational data. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be 
For clarity, the Examiner notes that the claimed mathematical concept is recited in such a generalized manner that, as per MPEP §2106.04(a)(2), “ the [“mathematical”] algorithm could be performed purely mentally“ – i.e. the recited claimed mathematical concept reasonably may be performed mentally, or with the assistance of pen and paper, as there are no claimed steps that preclude the claimed invention from being performed mentally. 

As such, the claimed invention is directed towards an abstract idea of both a math concept and a mental process. 


Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
An...system...comprising: ...
a model generation system comprising:
	at least one processor;
	a memory device storing data representative of a plurality of mathematical simulations of a borehole;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
An earth-boring tool ... for generating a fluid flow model of a borehole
a drill string comprising at least one drilling tool;
... from the drill string...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	receive operational data from the drill string representing operational parameters of the drill string, the operational parameters comprising set-points, acceptable ranges, operational limitations, and measured data;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
An...system...comprising: ...
a model generation system comprising:
	at least one processor;
	a memory device storing data representative of a plurality of mathematical simulations of a borehole;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
An earth-boring tool ... for generating a fluid flow model of a borehole
a drill string comprising at least one drilling tool;
... from the drill string...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	receive operational data from the drill string representing operational parameters of the drill string, the operational parameters comprising set-points, acceptable ranges, operational limitations, and measured data;

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 2 recites an insignificant extra-solution activity of mere data gathering
Claim 3 recites a list of elements merely generally linking the claimed invention to a field of use/technological environment 
Claim 4 recites a step in the math concept – i.e. the identification of “correlations...using a machine learning model...” wherein this is considered under the BRI as a mathematical calculation – in addition the limitations in claim 4 are also considered steps in a mental process as the steps are recited in a high degree of generality that do not preclude these steps from being performed mentally, e.g. ¶ 31 recites that “machine learning models” including any form of “statistical computing” as an exemplary embodiment 
Claim 5 recites another step in the mathematical concept, in addition similar as above this step is recited in such a high degree of generality that this also encompasses a step in a mental process
Claim 6 recites an addition portion of the mathematical concept, and the mental process, wherein this is also generally linking the claims to the field of use/technological environment
Claim 7 recites a mathematical concept and mental process step of “compare...” data – the reasonably encompasses a mathematical concept of inequality comparisons, e.g. is A < B? – in addition, the step of providing recommendations to a control system is an insignificant extra-solution activity of an “insignificant application” as per MPEP §2106.05(g)
Claim 8 recites an insignificant extra-solution activity of an insignificant application 
Claim 9 recites an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated:” as per MPEP § 2106.05(g)

The claimed invention recites an abstract idea without significantly more.


Step 2, Claims 10-20
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).


	A method...the method comprising: 
comparing the ... data with each data set of the collection of representative data sets;
	identifying one or more representative data sets of the collection of representative data sets that most closely match the ...data;
	and generating a low resolution fluid flow model utilizing ...parameters identified in the one or more identified representative simulated data set of the collection of representative data sets and the ... data. 

The mental process recited in claim 16 is:
	comparing the ...data to a plurality of representative data sets, the representative data sets representing fluid flows  during a simulated ... operation based on simulated ... parameters;
	identifying one or more representative data sets of the plurality of representative data sets that most closely match the ... data;
	and generating a one dimensional fluid flow model utilizing ... parameters identified in the one or more identified representative data sets of the plurality of representative data sets. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a 
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 16 - 	A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause the at least one processor to perform steps comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 10 – “...real-time drilling operation...”, “...drilling...“, “of modeling fluid flow of a drilling operation”
Claim 16 – “...real-time drilling operation...” and “...drilling...“ and “in a borehole”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. of mere data gathering:
Claim 10 – “receiving drilling operation data from a drilling assembly; ...accessing a collection of representative data sets comprising a plurality of simulated data sets representing simulations of fluid flow in a borehole with generic operation data, wherein each simulated data set of the plurality of simulated data sets is based on operational data wherein the collection of representative data sets are compiled before receiving the drilling operation data and at least one drilling parameter differs between each simulated data set;”
Claim 16 – “receiving real-time drilling operation data from a drilling assembly;”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 16 - 	A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause the at least one processor to perform steps comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 10 – “...real-time drilling operation...”, “...drilling...“, “of modeling fluid flow of a drilling operation”
Claim 16 – “...real-time drilling operation...” and “...drilling...“ and “in a borehole”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. of mere data gathering:
Claim 10 – “receiving drilling operation data from a drilling assembly; ...accessing a collection of representative data sets comprising a plurality of simulated data sets representing simulations of fluid flow in a borehole with generic operation data, wherein 
Claim 16 – “receiving real-time drilling operation data from a drilling assembly;”

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 11 recites an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated:” as per MPEP § 2106.05(g)
Claim 12 recites an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated:” as per MPEP § 2106.05(g) – the limitation is further limitation the “collection” of information that is accessed 
Claim 13 recites additional steps in the mental process due to the high degree of generality of these claims
Claim 14 recites another step in the mental process, in addition claim 14 is recited to such a degree of generality this is merely the invocation of “i. A commonplace business method or mathematical algorithm being applied on a general purpose computer,”  (see MPEP § 2106.05(f))
Claim 15 recites another step in the mental process due to the high degree of generality recited in the claim
Claim 17 recites a step in the mental process, in addition this also recites an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated:” as per MPEP § 2106.05(g) as this claim is broad enough to amount to merely selecting the type of data/source of data gathered [i.e., the claim recites “generated” which indicates the simulations encompasses being merely a particular data source/type of data being selected] 
 Claim 18 recites an insignificant extra-solution activity of mere data gathering
Claim 19 recites limitations generally linking the claimed invention to the field of use/technological environment
Claim 20 recites an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated:” as per MPEP § 2106.05(g)  - this is selecting the particular data source to be a particular data source with a particular amount/size of data

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roijmans, “Model-based optimization of drilling fluid density and viscosity”, Master’s Thesis, Technical University of Delft, 2016


Regarding Claim 1
Roijmans teaches: 
	An earth-boring tool system for generating a fluid flow model of a borehole, comprising: (Roijmans, see the abstract – “This thesis focusses on the development of a model-based optimization module for drilling fluid properties to help engineers in the planning and drilling phase to automatically derive drilling fluid specifications that meet the hole cleaning criteria, and satisfy the downhole pressure requirement and constraints set on the operating ranges of drilling parameters. The optimization framework will use proxy models [fluid flow models of a borehole] derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”
	a drill string comprising at least one drilling tool; (Roijman, see the abstract, this is for “drilling” and see Chapter 1, section Introduction, ¶ 1 “Drilling automation is an active area  drill string vibrations [7].” and see § 2.1 ¶ 1 “The input data to the kernel covers both well design parameters as well as operational parameters. Well design parameters include among others the open hole diameter, the casing inner diameter, the true vertical depth and the measures of the drill string.”, in other words the system includes a drilling string with a drill tool – this is a system for drilling optimization (see the abstract)
	a model generation system comprising: (Roijman, abstract, teaches this includes an “optimization module” that is “model based” [example of model generation system])
	at least one processor; (Roijman, as cited above – this is a computer-implemented method for optimization [i.e., the “module” is a software module on a computer] that uses “software” (see the abstract)) 
	a memory device storing data representative of a plurality of mathematical simulations of a borehole; (Roijman, as cited above – this is a computer-implemented method for optimization [i.e., the “module” is a software module on a computer] wherein the abstract teaches “The optimization framework will use proxy models derived from well hydraulics software [example of mathematical simulations] that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.” 
	then see page 4, col. 1 ¶ 2 to col. 2, ¶ 1 “Firstly, a well hydraulics kernel that predicts the down hole pressure and hole cleaning should be available. Secondly, given the advised simulations [i.e., a plurality of simulations] following a systematic experimental design procedure are run. Thirdly, proxy models are derived to approximate the input output relationships given the simulation results. Finally, numerical optimization techniques are used to find the optimal drilling fluid properties given an objective function, the proxy models, and constraints...Throughout this thesis it will be assumed that the results generated by the hydraulics kernel [the simulations] are representing reality” and see figure 1-3, and pages 2-3, the paragraph split between the pages teaches “Prior to drilling a well, a drilling fluid program that defines the ranges of drilling fluid properties to be used has to be specified. To determine the appropriate ranges of drilling fluid properties, the cuttings concentration and pressure distribution along the entire wellbore are simulated using a well hydraulics software, or often referred to as the well hydraulics kernel.”), in other words – the system generates a plurality of hydraulics simulations and then stores them such that they are “available” – 
to clarify - see chapter 2 for a detailed discussed on the well simulation software, e.g. ¶ 1 of chapter 2 provides a summary -  for more clarification, see § 3.1 – the “proxy models...are built based on ...data points simulated by the hydraulics kernel by running it...These two acquired [and stored] data sets are called observed data” [i.e., the simulations are run and stored as “observed”, and then accessed for use] 
to clarify more see § 2.2. – the “proxy models” are “created” “Due to the complexity of these non-linear models [the hydraulics kernel] resulting in a calculation time of over one second]”, i.e. a plurality of high-resolution simulations are performed and stored, and then the )

    PNG
    media_image1.png
    384
    455
    media_image1.png
    Greyscale


	and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the model generation system to: (Roijmans, as cited above teaches this is “software”, i.e. a computer-implemented method)
	receive operational data from the drill string representing operational parameters of the drill string, the operational parameters comprising set-points, acceptable ranges, operational limitations, and measured data; (Roijmans, Chapter 1, ¶ 1 “The main objective of this thesis is to develop an automatic, model-based optimization framework that can be used as a part of a real-time drilling fluid management.” – in other words this is a system for “real-time drilling....management”/”optimization” – wherein page 2 col. 2, ¶ 2-3 teaches “Other than drilling fluid properties, the well hydraulics kernel takes other operational parameters such as the drilling rate of penetration, rotary speed, and flow rate, and the wellbore geometry, and the measures of the drill string assembly as input parameters and outputs several indicators of hole cleaning along the wellbore such as cuttings bed height and concentration and the pressure distribution” wherein page 4 col. 1 ¶ 3 to col. 2, ¶ 2 and figure 1-3 teaches that this includes “Suitable parameters & ranges”, i.e. “Secondly, given the advised parameter ranges of drilling fluid properties, drilling parameter simulations following a systematic experimental design procedure are run” [i.e., the received data includes acceptable/advised ranges of the parameters] wherein page 4, col. 1 # 4 teaches “4. Test to automatic setpoint search algorithm [i.e., to search for the optimal setpoint] on several case studies based on real field data [measured data that was received], and quantify the improvements made.”, and in regards to the operational ranges – see § 3.2 which teaches using a “linear regression model” for the proxy model wherein the description of equation 3-8 states in part “This equation, or higher order polynomial regression models are widely used in situations where the response is curvilinear, as even complex non-linear relationships can be adequately modeled by polynomials within limited operating ranges. For two or more parameters the regression function is usually called a response surface. They are generally only valid over the range of the parameters contained in the observed data.” – in other words, the system receives and uses “limited operating ranges” to limit the search space for the optimal “setpoint” – 
to clarify, see § 5.2 for an example, specifically see tables 5-3 and 5-4 and the description on page 32 col. 1 ¶ 2 “To perform the optimization a lower and an upper bound for the parameter values is required. They are taken as the lowest and highest values mentioned in Table 5-4,... [example of using the operational limits]. Those ranges can according to Table 5-3 respectively be extended to ... [example of acceptable ranges]...In addition a lower and an upper constraint for ...has to be set. Those are respectively the pore pressure and fracture gradient. A geological study determining both gradients has not been performed for this well [another example of an operational limit]”)

    PNG
    media_image2.png
    236
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    530
    media_image3.png
    Greyscale
	analyze the operational parameters via one or more of the plurality of mathematical simulations, the plurality of mathematical simulations being determined from a set of generic operating parameters before the operational data from the drill string is received, and each mathematical simulation being determined at least in part by a unique parameter relative to other mathematical simulations in the plurality of mathematical simulations; (Roijmans, see § 2.1, ¶ 1 – “The input data to the kernel covers both well design parameters as well as operational parameters. Well design parameters include among others the open hole diameter, the casing inner diameter, the true vertical depth and the measures of the drill string. Operational parameters include among others cuttings density, cuttings size, flow rate, rate of penetration and drilling fluid properties. An extended list of the input parameters, explaining 95% of the observed pressure variations...is presented in Appendix B...”, also see Appendix B – i.e., a plurality of simulations are performed for the operational parameters – then see § 2.3 and figure 2-5, ¶ 1 of section 2.3 teaches “The behaviour and sensitivity of the kernel its output on the selected parameters can be visualized by varying them one by one over a certain range. For this purpose, each individual input parameter is varied by ±20% [the simulations are performed using unique sets of parameters that vary to within, e.g. 20%, of the generic parameters] around its nominal value [generic parameters] and the simulated equivalent circulating density at the bit and average hole cleaning index as simulated along the borehole are plotted in Figure 2-5.” and this further teaches “Varying the parameter values over a larger range for example 50% does show less smooth behaviour as is shown in Appendix D.” – also, this teaches an “sensitivity analysis” of these parameter variations on the simulations, e.g. figure 2-5 – see Appendix D for more details) 
	identify one or more mathematical simulations from the plurality of mathematical simulations that most closely match the measured data and meet the set- points, the acceptable ranges, and the operational limitations; (Roijmans, Appendix E – “In this thesis proxy models are fitted to a subspace of the hydraulics kernel [i.e. one or more of the simulations are identified that most closely match the received data including the setpoints/measured data, this subset is the “subspace” that is identified]. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2). Within this subspace data has to be collected from the kernel to which subsequently a proxy model can be fitted. Proxy models should be created as accurately and quickly as possible, meaning one should carefully consider in which data points to sample the output. Various techniques – or design of experiments – exist to sample a k-dimensional space.” – also see § 2.2 for more clarification on this, and then for the measured data – see § 5.2 as cited above for an example of this – the “Average field values of mud properties and other operational parameters which can be included in the proxy models. The lowest and highest value as observed while drilling are mentioned” wherein page 32 col. 1, ¶ 1-3 clarifies that this “field data” is further used to constrain the subspace, i.e. a subset of simulations are identified and selected to build the proxy models to use for the optimization based on the ranges/setpoints/operating limits and measured data [the measured data is used for setting some of the constraints] – as such, these simulations selected in the subspace most closely match the operational parameters)
	and generate a simplified mathematical fluid flow model utilizing information from the one or more mathematical simulations and the operational data. (Roijmans § 2.2 – “Due to the complexity of these non-linear models resulting in a calculation time of over one second per simulation, proxy models will be created. These proxy models have to capture the input/output relationships as in the kernel as accurately as possible. To construct meaningful proxy models the inputs significantly contributing to the downhole pressure and hole cleaning have to be identified out of the multi-dimensional input space of the kernel.”, the abstract “The optimization framework will use proxy models derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”, and for more clarification see chapter 3 “Proxy model derivation”  - specifically including § 3.1 and § 3.1.4 and § 3.2 and § 3.3, which is summarized in § 3.4 as “To build a proxy model, the multi-dimensional parameter space of interest is sampled using a Latin hypercube design. Sampling is performed by running simulations resulting in a series of input/output data in other words simplified “proxy models” are generated using the information from the simulations and operating data – in regards to these including fluid flow – see § 3.5 ¶ 1 for an example of the input/output relationships including the “flow rate”, e.g. table 3-1 provides an example of the subspace that is fitted/simplified) 

Regarding Claim 2
Roijmans teaches:
	The system of claim 1, wherein the drill string comprises at least one sensor that detects at least one operational parameter of the drill string associated with the real-time data and wherein the instructions of the model generation system, when executed by the at least one processor, cause the model generation system to receive the real-time data representing the detected at least one operational parameter. (Roijmans, § 2.1.1 “A direct measure of the downhole pressure can be done by a pressure while drilling (PWD) sensor. These sensors are typically only installed as a part of a bottom hole assembly in high value wells due to their high cost, and those measurements are limited to a single sensor close to the bit.” and then see page 30, col. 1, ¶ 1 “The workflow for borehole stability analysis using the BHS software is first to build a BHS model [model for the simulations] based on input data known from measurements and/or estimates.”, i.e. the drill string has at least one sensor for measuring data/operational parameters wherein page 32, col. 1, ¶ 3 teaches “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” – e.g. see Roijmans, page 34, col. 1, ¶ 2 “The real-time potential of this module is to help operators managing hole cleaning in real-time. In existing operations there is still lack of automatic measurement and mixing systems which limits the capability of mud engineers to modify mud properties in real-time after an update of the pore pressure and/or fracture gradient. However this Sub-section shows how the hole cleaning can be improved by tuning the flowrate which is a parameter a driller can manipulate in real-time.”)

Regarding Claim 3
Roijmans teaches:
	The system of claim 1, wherein the operational parameters include at least one of cutting concentration, drilling fluid density, drilling fluid viscosity, drilling fluid flow rate, drilling fluid pressure, formation density, well geometry, formation geometry, tool geometry, eccentricity, tool rotation, rotational speed, rate of penetration, weight on bit, or formation composition. (Roijmans teaches this – the claim only requires one of these and Roijmans teaches: 
, flow rate, rate of penetration and drilling fluid properties...The primary outputs of the kernel are pressure [drilling fluid pressure] and cuttings concentration, both simulated as a function of depth” 
	also see Roijmans, see Appendix B – the “parameters” include the “Flow rate”, “Rate of penetration”, “string rotary speed” [example of tool rotation and tool speed – i.e. the rotary speed/speed of the tools rotation], the “Fluid properties” of “Mud density” [example of drilling fluid density], various parameters for the “Well design” [i.e. the Well survey are examples of the formation geometry, the Drill String properties include examples of the tool geometry, and the “Well design properties” include examples of the well geometry” 
	also see Table C-1 on page 48 – “Weight on bit” is an additional parameter
and see § 1.1 “Regulating the downhole pressure and transporting drilled cuttings are the most important functions of drilling fluids. These two functions are closely related to drilling fluid density and rheology, respectively.”, page 3 # 1 “These input parameters should include drilling fluid density and viscosity, and this set might be expanded as indicated in Objective 2.”
see page 30 col. 1, ¶ 3 which teaches in one example “The well considered here – Well I – is an S type production well in the North Sea targeting the Rotliegend sandstone formation 
see page 6, col. 1, last paragraph – “To simulate the pressure profile as accurately as possible, relationships between and/or corrections for the drill string its eccentricity and wall roughness are also included in the kernel” 

Regarding Claim 4
Roijmans teaches:
	The system of claim 1, wherein the instructions of the model generation system, when executed by the at least one processor, cause the model generation system to identify correlations between different properties in the plurality of mathematical simulations utilizing a machine learning model and identify one or more correlations that most closely match the real- time data and meet the set-points, the acceptable ranges, and the operational limitations. (Roijmans, § 3.3 teaches “Fitting a response surface” for the proxy model wherein this includes that “In addition, some of the terms included might be insignificant because they show limited or no correlation with the observed data. To prevent the inclusion of unnecessary terms in the proxy model, the stepwise regression algorithm [27] is incorporated in the developed code. This algorithm fits the proxy model to the data by including only a selected subset of the regressor variables, and it proceeds as follows...The addition or removal of a subsequent regression variable to or from the proxy model is based on the calculations of p-values (Appendix F). A p-value is scalar value between 0 and 1 quantifying the probability that a regression variable has no correlation with the response variable.” – in other words this is an example of a machine learning technique wherein the system identifies the “correlation” between different properties – this is to identify which variables/parameters are most correlated for matching the proxy model to the data/setpoints/ranges/limits, i.e. this is reducing the subspace for the final proxy models/simplified flow models) 

Regarding Claim 5
Roijmans teaches:
	The system of claim 1, wherein generating the simplified mathematical fluid flow model comprises generating a one-dimensional mathematical flow model. (Roijmans, § 2.3 “From this one dimensional sensitivity analysis [i.e. generating the proxy model/simplified model includes generating a 1-D model] two important features are observed.”, in addition, see § 3.2 and § 3.3 – the regression proxy models are examples of 1D models as they result in a single outputs “y” for each model – i.e., for each of the output parameters a regression model is fit based on the input parameters)

Regarding Claim 7
Roijmans teaches:
	The system of claim 1, wherein the instructions of the model generation system, when executed by the at least one processor, cause the model generation system to:
compare the real-time operational parameters of the drill string to the mathematical simulation that most closely matches the real-time data of the drill string and meets the set-points, the acceptable ranges, and the operational limitations; (Roijmans, see appendix E and the other citations above, appendix E teaches “In this thesis proxy models are fitted to a subspace of the hydraulics kernel. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2). Within this subspace data has to be collected from the kernel to which subsequently a proxy model can be fitted. Proxy models should be created as accurately and quickly as possible, meaning one should carefully consider in which data points to sample the output.” – in other words, the operational parameters are used to generate the subspace by comparing the ranges in the operational parameters to the ranges in the parameter space from the simulations to find the subset/subspace of the simulations which most closely match the data – in regards to real time – in addition for the real-time see chapter 1, ¶ 1 “The main objective of this thesis is to develop an automatic, model-based optimization framework that can be used as a part of a pre-drill planning activity or in real-time drilling fluid management” –for the measured data see # 4 on page 4 – “Test to automatic setpoint search algorithm on several case studies based on real field data, and quantify the improvements made.” and see the other citations above, e.g. page 32 and 34 for more clarification – in other words, the proxy models are generated by finding the subset of simulations that most closely match the real-time data and the setpoints/ranges/operational limits (see the above citations for more clarification) – also to clarify, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.”) 
	and provide, to a control system of the drill string, one or more recommendations for operational parameter changes where the operational parameters of the drill string are different from the generic operational parameters of the mathematical simulation that most closely matches the real-time data of the drill string and meets the set-points, the acceptable ranges, and the operational limitations. (Roijmans, page 34, col. 1, ¶ 2 “The real-time potential of this module is to help operators managing hole cleaning in real-time. In existing operations there is still lack of automatic measurement and mixing systems which limits the capability of mud engineers to modify mud properties in real-time after an update of the pore pressure and/or fracture gradient. However this Sub-section shows how the hole cleaning can be improved by tuning the flowrate which is a parameter a driller can manipulate in real-time.” – this is an example of providing recommendations to the engineers who then provide them to the control system as inputs so as to modify the operational parameters based on the optimization using the proxy models which is based on the simulations – wherein, as cited above, § 2.3 “For this purpose, each individual input parameter is varied by ±20% around its nominal value [generic parameters] and the simulated equivalent circulating density at the bit and average hole cleaning index as simulated along the borehole are plotted in Figure 2-5.” and see the other citations above – the proxy models are constructed based on a comparison to the simulations to find the subset of the simulations which most closely match the received data)

Regarding Claim 8
Roijmans teaches:
	The system of claim 7, wherein the instructions of the model generation system, when executed by the at least one processor, cause the model generation system to:
	provide instructions to the control system of the drill string to automatically adjust an associated operational parameter of the drill string based on a comparison of the real-time operational parameters of the drill string to the mathematical simulation that that most closely matches the real-time data of the drill string and meets the set-points, the acceptable ranges, and the operational limitations. (Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” and see the other citations above including page 34 col. 1, ¶ 2 “The real-time potential of this module is to help operators managing hole cleaning in real-time. In existing operations there is still lack of automatic measurement and mixing systems which limits the capability of mud engineers to modify mud properties in real-time after an update of the pore pressure and/or fracture gradient. However this Sub-section shows how the hole cleaning can be improved by tuning the flowrate which is a parameter a driller can manipulate in real-time.” – in regards to the instructions being provided – the user, e.g. the “driller” is provided the instructions, who then provides them to the control system – the claim does not exclude such an interpretation as it merely recites “instructions”, i.e. it does not recite any specific step, e.g. adjusting a valve, that is performed by the control system, and in addition if the claim did – see § 6.2 second to last paragraph “It is 

    PNG
    media_image4.png
    514
    504
    media_image4.png
    Greyscale

Regarding Claim 9
Roijmans teaches:
The system of claim 1, wherein the memory device further comprises historical measurement data obtained from controlled environment experiments. (Roijmans, see Appendix A which teaches how the “rheological properties of drilling fluids are required” wherein for “field measurements” this teaches “In the field the viscosity is mostly measured offline using a Fann viscometer”, and on page 42 provides a description of the controlled environment conditions for this measurement, e.g. “A mud sample is placed in the cup”, provides a listing of “speeds”, etc. – these are controlled environment experiments – wherein these as per at least Appendix B as cited above and elsewhere are part of the data used for the simulations/optimization as inputs) 

    PNG
    media_image5.png
    366
    565
    media_image5.png
    Greyscale

Regarding Claim 10
Roijmans teaches:
A method of modeling fluid flow of a drilling operation, the method comprising:(Roijmans, see the abstract – “This thesis focusses on the development of a model-based optimization module for drilling fluid properties to help engineers in the planning and drilling phase to automatically derive drilling fluid specifications that meet the hole cleaning criteria, and satisfy the downhole pressure requirement and constraints set on the operating ranges of drilling parameters. The optimization framework will use proxy models [fluid flow models of a borehole] derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”)
	receiving drilling operation data from a drilling assembly; (Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” also see  Chapter 1, ¶ 1 “The main objective of this thesis is to develop an automatic, model-based optimization framework that can be used as a part of a pre-drill planning activity or in real-time drilling fluid management.” – in other words this is a system for “real-time drilling....management”/”optimization” – for additional clarity, see the citations above for claims 1-9
	accessing a collection of representative data sets comprising a plurality of simulated data sets representing simulations of fluid flow in a borehole with generic operation data, wherein each simulated data set of the plurality of simulated data sets is based on operational data wherein the collection of representative data sets are compiled before receiving the drilling operation data and at least one drilling parameter differs between each simulated data set; (Roijman, abstract teaches “The optimization framework will use proxy models derived from well hydraulics software [example of mathematical simulations] that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.” 
	then see page 4, col. 1 ¶ 2 to col. 2, ¶ 1 “Firstly, a well hydraulics kernel that predicts the down hole pressure and hole cleaning should be available. Secondly, given the advised parameter ranges of drilling fluid properties, drilling parameter simulations following a systematic experimental design procedure are run. Thirdly, proxy models are derived to approximate the input output relationships given the simulation results. Finally, numerical optimization techniques are used to find the optimal drilling fluid properties given an objective function, the proxy models, and constraints...Throughout this thesis it will be assumed that the results generated by the hydraulics kernel are representing reality” and see figure 1-3, and pages 2-3, the paragraph split between the pages teaches “Prior to drilling a well, a drilling fluid program that defines the ranges of drilling fluid properties to be used has to be specified. To determine the appropriate ranges of drilling fluid properties, the cuttings concentration and pressure distribution along the entire wellbore are simulated using a well hydraulics software, or often referred to as the well hydraulics kernel.”), in other words – the system generates a plurality of hydraulics simulations and then stores them such that they are “available” – see chapter 2 for a detailed discussed on the well simulation software, e.g. ¶ 1 of chapter 2 provides a summary -  for more clarification, see § 3.1 – the “proxy models...are built based on ...data points simulated by the hydraulics kernel by running it...These two acquired [and stored] data sets are called observed data”  
	in regards to the generic data – see § 2.3 as cited above which teaches this, as well as other sections cited above - § 2.3 teaches that the initial simulations are using generic operation data wherein the input parameters are “varied by ...20% around [their] nominal value[s]”, or also “50%” – i.e. a collection of simulations is made using generic data before the operation data is received 
	in regards to the before the received operational data-   see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.”
	comparing the real-time drilling operation data with each data set of the collection of representative data sets; (Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” [this includes a comparison]– to be more clear on this,  see Appendix E – “In this thesis proxy models are fitted to a subspace of the hydraulics kernel [i.e. one or more of the simulations are identified that most closely match the received data including the setpoints/measured data, wherein the operation data is compared for the updating of the constraints which are used to identify this subspace for the proxy modelling – see the above citations for claims 1-9 for clarification]. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2). Within this subspace data has to be  see the other citations above for more clarification)
	identifying one or more representative data sets of the collection of representative data sets that most closely match the real-time drilling operation data; (Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” [this includes a comparison]– to be more clear on this, see Appendix E – “In this thesis proxy models are fitted to a subspace of the hydraulics kernel [i.e. one or more of the simulations are identified that most closely match the received data including the setpoints/measured data, wherein the operation data is compared for the updating of the constraints which are used to identify this subspace for the proxy modelling – see the above citations for claims 1-9 for clarification]. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2) [this is the identification – this is identifying and then defining the subspace by the ranges, which as per page 32 includes being based on the measured real-time data]. Within this subspace data has to be collected from the kernel to which subsequently a proxy model can be fitted. Proxy models should be created as accurately and quickly as possible, meaning one should carefully consider in which data points to sample the output. Various techniques – or  see the other citations above for more clarification)
	and generating a low resolution fluid flow model utilizing drilling parameters identified in the one or more identified representative simulated data set of the collection of representative data sets and the real-time drilling operation data. (Roijmans § 2.2 – “Due to the complexity of these non-linear models resulting in a calculation time of over one second per simulation, proxy models [proxy models are an example of a low resolution model] will be created. These proxy models have to capture the input/output relationships as in the kernel as accurately as possible. To construct meaningful proxy models the inputs significantly contributing to the downhole pressure and hole cleaning have to be identified out of the multi-dimensional input space of the kernel.”, the abstract “The optimization framework will use proxy models derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”, and for more clarification see chapter 3 “Proxy model derivation”  - specifically including § 3.1 and § 3.1.4 and § 3.2 and § 3.3, which is summarized in § 3.4 as “To build a proxy model, the multi-dimensional parameter space of interest is sampled using a Latin hypercube design. Sampling is performed by running simulations resulting in a series of input/output data for the equivalent circulating density and the hole cleaning index. The developed regression models are subsequently fitted to the observed data using stepwise regression. This approach allows for parametrization of the functions ...over a certain subspace.” – in other words simplified “proxy models” are generated using the information from the simulations and operating data – in regards to these including fluid flow – see § 3.5 ¶ 1 for an example of the input/output relationships 

Regarding Claim 11
Roijmans teaches:
	The method of claim 10, wherein the collection of representative data sets further comprises experiment data from one or more controlled environment experiments. (Roijmans, see Appendix A which teaches how the “rheological properties of drilling fluids are required” wherein for “field measurements” this teaches “In the field the viscosity is mostly measured offline using a Fann viscometer”, and on page 42 provides a description of the controlled environment conditions for this measurement, e.g. “A mud sample is placed in the cup”, provides a listing of “speeds”, etc. – these are controlled environment experiments – wherein these as per at least Appendix B as cited above and elsewhere are part of the data used for the simulations/optimization as inputs) 

Regarding Claim 12
Roijmans teaches:
	The method of claim 10, wherein the plurality of simulated data sets are based at least partially on mathematical simulations of drilling operations. (Roijmans, see chapter 2, e.g. section 2.3, also see the abstract – the relevant citations are above – to summarize see figure 1-3 and the description as cited above, the “Hydraulics Kernel” are mathematical simulations of the drilling operation)

    PNG
    media_image6.png
    377
    497
    media_image6.png
    Greyscale

Regarding Claim 13
Roijmans teaches:
	The method of claim 10, wherein comparing the real-time drilling operation data with each data set of the collection of representative data sets comprises:
	producing data correlations by analyzing the collection of representative data sets via one or more statistical analyses; (Roijmans, § 3.3 teaches “Fitting a response surface” for the proxy model wherein this includes that “In addition, some of the terms included might be insignificant because they show limited or no correlation with the observed data. To prevent the inclusion of unnecessary terms in the proxy model, the stepwise regression algorithm [27] is incorporated in the developed code. This algorithm fits the proxy model to the data by including only a selected subset of the regressor variables, and it proceeds as follows...The . A p-value is scalar value between 0 and 1 quantifying the probability that a regression variable has no correlation with the response variable.” – in other words this is an example of a machine learning technique wherein the system identifies the “correlation” between different properties – this is to identify which variables/parameters are most correlated for matching the proxy model to the data/setpoints/ranges/limits, i.e. this is reducing the subspace for the final proxy models/simplified flow models) 
	and comparing the real-time drilling operation data to the data correlations. (Roijmans, page 32 as cited above – “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” – i.e. new real-time data is received and then used to update the constraints used for the proxy model generation as cited in § 3.3 above wherein the “correlations” comparison are part of the updating step, i.e. new data is received, compared to the proxy models which include the correlations, and then the proxy models are updated “in real-time”)

Regarding Claim 14
Roijmans teaches:
	The method of claim 13, wherein the one or more statistical analyses comprises statistical computing. (Roijmans, see § 2.3, § 3.2, and § 3.3 as cited above - § 2.3 teaches a 

Regarding Claim 15
Roijmans teaches:
	The method of claim 13, wherein comparing the real-time drilling operation data with the data correlations comprises interpolating at least one drilling parameter value based on correlations between the at least one drilling parameter and other drilling parameters included in the real-time operation data. (Roijmans, § 3.3 as cited above – the “Regression” that is fit is an example of interpolating the input/output relationships wherein the regression fitting is based on the “correlations” based on the “observed data”, i.e. regression variables added/removed to the model based on the “correlation with the response variable” [comparing the observed data to the predicted output] – to be clear, one of ordinary skill in the art would have known that regression fitting such as taught by Roijman for fitting a “response surface” (§ 3.2 and 3.3) is an example of an interpolation technique – the regressions curve fit the simulated data to provide curves wherein new points may be interpolated by those curves, e.g. figure 3-2, then see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” – in other words, when “new data” is received “in real-time” the constraints used for fitting the regressions/”response surface” proxy model are updated, wherein this updating step includes the correlation step, e.g. when the “new data” indicates 

Regarding Claim 16
Roijmans teaches:
	A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause the at least one processor to perform steps comprising: (Roijmans, see the abstract – “This thesis focusses on the development of a model-based optimization module for drilling fluid properties to help engineers in the planning and drilling phase to automatically derive drilling fluid specifications that meet the hole cleaning criteria, and satisfy the downhole pressure requirement and constraints set on the operating ranges of drilling parameters. The optimization framework will use proxy models [fluid flow models of a borehole] derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”)
	receiving real-time drilling operation data from a drilling assembly;(Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” also see  Chapter 1, ¶ 1 “The main objective of this thesis is to develop an automatic, model-based optimization framework that can be used as a part of a pre-drill real-time drilling fluid management.” – in other words this is a system for “real-time drilling....management”/”optimization” – for additional clarity, see the citations above for claims 1-9)
	comparing the real-time drilling operation data to a plurality of representative data sets, the representative data sets representing fluid flows in a borehole during a simulated drilling operation based on simulated drilling parameters;(Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” [this includes a comparison]– to be more clear on this,  see Appendix E – “In this thesis proxy models are fitted to a subspace of the hydraulics kernel [i.e. one or more of the simulations are identified that most closely match the received data including the setpoints/measured data, wherein the operation data is compared for the updating of the constraints which are used to identify this subspace for the proxy modelling – see the above citations for claims 1-9 for clarification]. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2). Within this subspace data has to be collected from the kernel to which subsequently a proxy model can be fitted. Proxy models should be created as accurately and quickly as possible, meaning one should carefully consider in which data points to sample the output. Various techniques – or design of experiments – exist to sample a k-dimensional space.” – see the other citations above for more clarification, e.g. for claims 13 and 15 – in regards to the simulations - for more clarification see the above citations including the abstract, and chapters 1-3, and the appendices as cited above derived from well hydraulics software [example of mathematical simulations] that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.” 
	then see page 4, col. 1 ¶ 2 to col. 2, ¶ 1 “Firstly, a well hydraulics kernel that predicts the down hole pressure and hole cleaning should be available. Secondly, given the advised parameter ranges of drilling fluid properties, drilling parameter simulations following a systematic experimental design procedure are run. Thirdly, proxy models are derived to approximate the input output relationships given the simulation results. Finally, numerical optimization techniques are used to find the optimal drilling fluid properties given an objective function, the proxy models, and constraints...Throughout this thesis it will be assumed that the results generated by the hydraulics kernel are representing reality” and see figure 1-3, and pages 2-3, the paragraph split between the pages teaches “Prior to drilling a well, a drilling fluid program that defines the ranges of drilling fluid properties to be used has to be specified. To determine the appropriate ranges of drilling fluid properties, the cuttings concentration and pressure distribution along the entire wellbore are simulated using a well hydraulics software, or often referred to as the well hydraulics kernel.”), in other words – the system generates a plurality of hydraulics simulations and then stores them such that they are “available” – see chapter 2 for a detailed discussed on the well simulation software, e.g. ¶ 1 of chapter 2 provides a summary -  for more clarification, see § 3.1 – the “proxy models...are built based on ...data points simulated by the hydraulics kernel by running it...These two acquired [and stored] data sets are called observed data”  
identifying one or more representative data sets of the plurality of representative data sets that most closely match the real-time drilling operation data;(Roijmans, see page 32 col. 1, ¶ 3 “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” [this includes a comparison]– to be more clear on this, see Appendix E – “In this thesis proxy models are fitted to a subspace of the hydraulics kernel [i.e. one or more of the simulations are identified that most closely match the received data including the setpoints/measured data, wherein the operation data is compared for the updating of the constraints which are used to identify this subspace for the proxy modelling – see the above citations for claims 1-9 for clarification]. This subspace is defined by the input parameters of interest, the corresponding ranges of interest, and the output parameters of interest (Section 2.1 and 2.2) [this is the identification – this is identifying and then defining the subspace by the ranges, which as per page 32 includes being based on the measured real-time data]. Within this subspace data has to be collected from the kernel to which subsequently a proxy model can be fitted. Proxy models should be created as accurately and quickly as possible, meaning one should carefully consider in which data points to sample the output. Various techniques – or design of experiments – exist to sample a k-dimensional space.” – see the other citations above for more clarification)
	and generating a one dimensional fluid flow model utilizing drilling parameters identified in the one or more identified representative data sets of the plurality of representative data sets. (Roijmans § 2.2 – “Due to the complexity of these non-linear models  These proxy models have to capture the input/output relationships as in the kernel as accurately as possible. To construct meaningful proxy models the inputs significantly contributing to the downhole pressure and hole cleaning have to be identified out of the multi-dimensional input space of the kernel.”, the abstract “The optimization framework will use proxy models derived from well hydraulics software that predicts cuttings concentration and downhole pressure as a function of the drilling fluid properties.”, and for more clarification see chapter 3 “Proxy model derivation”  - specifically including § 3.1 and § 3.1.4 and § 3.2 and § 3.3, which is summarized in § 3.4 as “To build a proxy model, the multi-dimensional parameter space of interest is sampled using a Latin hypercube design. Sampling is performed by running simulations resulting in a series of input/output data for the equivalent circulating density and the hole cleaning index. The developed regression models are subsequently fitted to the observed data using stepwise regression. This approach allows for parametrization of the functions ...over a certain subspace.” – in other words simplified “proxy models” are generated using the information from the simulations and operating data – in regards to these including fluid flow – see § 3.5 ¶ 1 for an example of the input/output relationships including the “flow rate”, e.g. table 3-1 provides an example of the subspace that is fitted/simplified, and see the above citations for more clarity including page 32 – in regards to these being 1D - § 2.3 “From this one dimensional sensitivity analysis [i.e. generating the proxy model/simplified model includes generating a 1-D model] two important features are observed.”, in addition, see § 3.2 and § 3.3 – the regression proxy models are examples of 1D models as they result in a single outputs “y” in other words, each regression is a 1D model as it has a 1D output for the output parameter, e.g. “Flow rate” (table 3-1) – wherein all of the output parameters are fitted to form a “response surface” (§ 3.2 and § 3.3)) 

Regarding Claim 17
Roijmans teaches:
	The non-transitory computer-readable medium of claim 16, wherein the plurality of representative data sets comprise generic mathematical simulations generated based on historical drilling operation data and generic drilling operation parameters. (Roijmans, as cited above -§ 2.3 teaches this – the simulations are based on “nominal” values and varied around, e.g. by 20%, those and in regards to these including historical data – see chapter 2 for more details on the simulations [as cited above], and for the inputs to the simulations see Appendix A which provides a listing of the various inputs – in regards to using historical data see the examples in § 5.1 and 5.2, as also cited above, e.g. table 5-4 which shows “Average field values” used for some of these parameters for the simulations [i.e., historical data] and see table 5-3 for ranges of the generic parameters – and to further clarify, the example in § 5.1 includes an additional embodiment of this limitation in that “A BHS model [the model used for the simulations] is [built] for part of the Ieper clay formation and it is subsequently calibrated/history matched with the observation made while drilling....The input data for the BHS model built here contains both data taken from Well II as well as data from offset wells.”, i.e. “The workflow for borehole stability analysis using the BHS software is first to build a BHS in other words, the simulations are based on historical operation data and generic data)

Regarding Claim 18
Roijmans teaches:
	The non-transitory computer-readable medium of claim 16, further comprising generating a request for an input of drilling operational parameters from an operator. (Page 34, col. 1, ¶ 2 as cited above – “The real-time potential of this module is to help operators managing hole cleaning in real-time. In existing operations there is still lack of automatic measurement and mixing systems which limits the capability of mud engineers to modify mud properties in real-time after an update of the pore pressure and/or fracture gradient. However this Sub-section shows how the hole cleaning can be improved by tuning the flowrate which is a parameter a driller can manipulate [include input] in real-time.”, e.g. page 32 as cited above “When new data becomes available in while drilling leading to an updated pore pressure and/or fracture gradient, the updated values can be used as constraints in the optimization modules to in real-time (i.e. order of seconds) recalculate the optimum parameters.” – in other words the driller may input information about the operation parameters, also see § 6.1 ¶ 3 “A set of optimization modules is devised that requires users to only define the ranges of interest for the input parameters to be optimized, and fixed parameters such as the well geometry, and 

Regarding Claim 19
Roijmans teaches:
	The non-transitory computer-readable medium of claim 18, wherein at least one of the drilling operational parameters comprises one or more of a borehole diameter, a drill bit geometry, a drilling fluid composition, a minimum fluid flow rate, or a minimum rotational speed. (Roijmans, see Appendix A for a listing of these parameters – these include the “Open hole diameter”/”Casing inner diameter” [examples of the borehole diameter], see figure B-1 which shows the various geometry parameters for the borehole, the drill pipe [which includes the drill bit] (see the “Drill string properties” in Appendix A)– see table C-1 which also teaches this includes the “Bit measured depth” and the “Cuttings diameters” [examples of drill bit geometry] – this also includes the drill “Fluid properties” – and as per appendix A this includes the “String rotary speed” – see table 5-4 as cited above which teaches that there is a “low” value for the speed [i.e., a minimum] – this also teaches that there is a “low”, i.e. minimum “Flow rate” in table 5-4)

    PNG
    media_image7.png
    499
    934
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    322
    463
    media_image8.png
    Greyscale

Regarding Claim 20
Roijmans teaches:
	The non-transitory computer-readable medium of claim 16, wherein the plurality of representative data sets comprise between 90,000 representative data sets and 500,000 representative data sets. (First – this claim is wholly indefinite, the specification does not define what a data set is, i.e. a set of data is NOT a unit of measurement (e.g., data could be measured definitely using the memory size of the data set, the total number of entries in a database, e.g. 5000 rows x 1000 columns, etc.) and furthermore these datasets are comprised of simulations [e.g., is this the number of stored mesh elements, the number of stored input/output sets, etc.] – this claim is wholly indefinite, and second – see Appendix E on page 53- NFFD = 105  for the “number of sample taken” – i.e.,  100,000 data sets in the “Full Factorial Design”, i.e. the number of samples used in the full factorial [the number of representative data sets] is between 90k and 500k as it is 100k – also for claim interpretation see ¶ 28 which teaches the most narrow embodiment in this range is “or about 100,000 data sets.” – Roijman teaches 100k)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roijmans, “Model-based optimization of drilling fluid density and viscosity”, Master’s Thesis, Technical University of Delft, 2016 in view of Lorentzen et al., “Underbalanced Drilling: Real Time Data Interpretation and Decision Support”, 2001. 

Regarding Claim 6
Roijmans does not explicitly teach:
The system of claim 5, wherein the mathematical simulation comprises simulated data points corresponding to closure relationships. 

Lorentzen teaches: 
	The system of claim 5, wherein the mathematical simulation comprises simulated data points corresponding to closure relationships. (Lorentzen, abstract – “The accurate prediction of the downhole pressures and the returning flow rates in low-head drilling (LHD) and underbalanced drilling operations (UBD) is a major concern in the oil industry. The present work shows an original formulation of a dynamic two-phase flow model based on the classic drift flux set of conservation equations. However, different from the traditional approach, the closure of the system is obtained by using measured data acquired during the execution of the operation. The innovative concept consists of formulating simple closure relations that are dependent on unknown parameters, which are calculated and updated from time to time to minimize the differences between model predictions and measured data” – for clarification, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Roijmans on a system for modelling/optimizing drilling operations with the teachings from Lorentzen on techniques for including the “closure of the system” as part of the simulation. The motivation to combine would have been that including the closure would have provided a more “accurate prediction of the downhole pressures and the returning flow rates in low-head drilling (LHD) and underbalanced drilling operations (UBD)” (abstract of Lorentzen)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arevalo et al., “Integrated Real-Time Simulation in an Earth Model – Automating Drilling and Driving Efficiency”, 2021 – this is a publication by the assignee on what appears to be an invention related to the instant invention , e.g. see figures 1-2
Eren et al., “Real Time Optimization of Drilling Parameters During Drilling Operations”, 2010 – this is another example of “Real time optimization of drilling parameters during drilling 
Johns et al., US 2021/0165126 – see the abstract, see figures 1 and 4, see figure 7 which shows using a “1-D fracture proxy model” – see § 2 starting at ¶ 90 for more details on this 
Madasu et al., US 2020/0240257 – see the abstract, “A system and method for controlling a drilling tool inside a wellbore makes use of simulated annealing and Bayesian optimization to determine optimum controllable drilling parameters...” – see figure 3
Le et al., US 2020/0400010 – see the abstract and figure 1 – this is an “automated optimization process” – see ¶ 20-¶ 23 for an overview, this includes a “machine learning proxy for emulation of physics-based simulation” 
Balasubramaniam et al., US 2020/0240259 – seethe abstract, this a model for an “oil field”  - see ¶ 48 “In some implementations, system of systems models can be created using physics based models of networks in the oil field, oil wells, artificial lift equipment etc. Such physics based models can be converted to reduced order machine learning models for faster execution. Such physics or reduced order models can provide a frequentist view of the outputs (e.g., they provide a single set of outputs given a single set of inputs). In some implementations, Bayesian methods can be used to understand probabilistic relationships between different variables in the network and estimate uncertainties in estimates ( e.g., in virtual measurement). Such probabilistic computations can be aided by the power of cloud computing which can bring unprecedented speed to such techniques.”

                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147